Citation Nr: 1414374	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  05-21 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for hypertension.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1966, including service in the Republic of Vietnam from September 1965 to December 1966.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia, denied service connection for hypertension.  

In April 2010 and August 2011, the Board remanded the matter for additional evidentiary development and due process considerations. 

On October 25, 2012, the Board denied the claim seeking service connection, to include on a secondary basis, for hypertension.  The Veteran appealed the October 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court granted a Joint Motion for Remand filed by the parties, vacated the October 2012 Board decision, and remanded the case to the Board.

In a January 2014 statement, the representative referred to what he believed was a June 2011 notice of disagreement, and indicated that this document raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The representative requested that if the RO had not already addressed the matter, that the Board refer the issue.  It is not clear from the record what June 2011 document is the subject of the representative's request.  There are June 2011 statements from the Veteran's former representative, but they only reference the current hypertension claim.  In any event, the Board will refer the issue of entitlement to a TDIU to the RO for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

The Joint Motion for Remand determined that the Board erred in relying on the report of a September 2011 VA examination, because the examiner for that evaluation did not address whether the claimed hypertension was etiologically related to service.  The examiner did offer an opinion concerning whether the Veteran's exposure to herbicides in service played a role in the development of the hypertension.  In that respect, the Joint Motion determined that the examiner erred in making a legal, rather than medical determination when concluding that there was no "presumptive" relationship between hypertension and exposure to herbicides, and in concluding that the medical literature did not support an association between hypertension and herbicide exposure.  Specifically, the Joint Motion explained that the examiner's conclusion was at odds with the determination by the National Academy of Sciences that hypertension should be placed in the category of "Limited/Suggestive Evidence of Association."

The Joint Motion indicated that the Board should remand the case for the RO to schedule the Veteran for another VA examination.

In light of the above, the Board will remand the case for another VA examination.  The Board acknowledges the representative's January 2014 request for an examination by an examiner who "understands the NAS process."  Such a request is not required by the Joint Motion, and is not necessary.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The Veteran should be afforded a VA medical examination for the purpose of clarifying the etiology of his current hypertension.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following:  

(a) Is it at least as likely as not that the appellant's hypertension is causally related to his active service or any incident therein, including presumed exposure to Agent Orange?  In answering this question, the examiner is specifically requested to review the findings from the National Academy of Sciences Institute of Medicine report, Veterans and Agent Orange: Update 2010, particularly the section placing hypertension in the category of "Limited/Suggestive Evidence of Association," and the rationale in the report for so placing hypertension in that category.  The examiner should also consider the statements made by the Veteran to his August 2010 and September 2011 examiners that he was not told in service that he had hypertension, but was told his blood pressure was elevated.

(b) Is it at least as likely as not that the Veteran's hypertension is either caused or chronically worsened by his service-connected PTSD?

The rationale for each opinion offered should be provided.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and given the appropriate opportunity to respond.

The case should then be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

